         Case 1:15-cv-01562-BAH Document 135 Filed 11/08/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

Civil Case No. 15-cv-01562-BAH

HISPANIC AFFAIRS PROJECT, ET AL.,
     Plaintiffs,

v.

EUGENE SCALIA, ET AL., 1
    Defendants.


                                   JOINT STATUS REPORT


       On April 23, 2019, the Court granted the parties’ joint motion to refer this case to

mediation and to stay the discovery deadlines. See Minute Order (Apr. 23, 2019). Pursuant to

this Court’s April 23, 2019 and July 23, 2019 minute orders, the parties inform the Court that

Plaintiffs and the Federal Defendants have entered into a Settlement Agreement, outlined below,

which resolves the remaining issues in this case. See Settlement Agreement, Attached.

Intervenor Defendants do not object to the Settlement Agreement.

       In particular, the Department of Labor (“DOL”) and the Department of Homeland

Security (“DHS”) United States Citizenship and Immigration Services (“USCIS”) agree to take

the following actions:

       1.      USCIS will endeavor to issue a policy memorandum addressing what constitutes
               a temporary or seasonal need for H-2A sheep and goat herder visa petitions by
               November 15, 2019. This memorandum will have a thirty-day comment period to
               provide the parties and the public with notice and opportunity to comment.
               USCIS will endeavor to review all comments and, if necessary, make edits and



1
  Pursuant to Federal Rule of Civil Procedure 25(d), the Court should substitute the following
individuals for their predecessors: Eugene Scalia as the Secretary of Labor; John Pallasch as the
Assistant Secretary for Department of Labor’s Employment and Training Administration; and
Kevin McAleenan as the Acting Secretary for the Department of Homeland Security.
         Case 1:15-cv-01562-BAH Document 135 Filed 11/08/19 Page 2 of 5



               publish a revised policy memorandum by March 1, 2020. USCIS anticipates that
               the policy memorandum will have a June 1, 2020 effective date.

       2.      DOL will engage in rulemaking to propose rescinding 20 C.F.R. § 655.215(b)(2),
               which provides:

                       The period of need identified on the H-2A Application for
                       Temporary Employment Certification and job order for range sheep
                       or goat herding or production occupations must be no more than 364
                       calendar days. The period of need identified on the H-2A
                       Application for Temporary Employment Certification and job order
                       for range herding or production of cattle, horses, or other domestic
                       hooved livestock, except sheep and goats, must be for no more than
                       10 months.

               DOL will request that this proposed rule be placed on the Office of Management
               and Budget’s Spring 2020 regulatory agenda.

       3.      DOL will provide agency contact information for reporting enforcement concerns
               and USCIS will provide a direct submission option for submitting an electronic
               “tip” regarding potential H-2A visa fraud.

       4.      USCIS will provide eight quarterly reports of certain aggregate data so that
               Plaintiffs can independently monitor the effect of this settlement.

       Upon satisfaction of terms (1) and (2), Plaintiffs will move to dismiss the remaining

counts in this case, with prejudice. Such motion will state that all remaining claims, including

attorneys’ fees, are resolved.

       Functionally, this Settlement Agreement will address the D.C. Circuit’s concerns with the

approval of seriatim 364-day H-2A petitions for sheep and goat herders or petitions for similarly

lengthy consecutive periods for the same type of sheep/goat herder position. See Hispanic

Affairs Project v. Acosta, 901 F.3d 378, 386 (D.C. Cir. 2018) (“the Project has plausibly shown

that the agency’s de facto policy of authorizing long-term visas is arbitrary, capricious, and

contrary to law in violation of the APA and the Immigration and Nationality Act, . . . because it

authorizes the creation of permanent herder jobs that are not temporary or seasonal.”) (internal

marks and citation to Second Am. Compl. omitted). In particular, USCIS’s policy memorandum



                                                 2
              Case 1:15-cv-01562-BAH Document 135 Filed 11/08/19 Page 3 of 5



will make clear that, going forward, employers seeking to petition for H-2A sheep and goat

herders will be required, as with other H-2A petitioners, to establish that the employer’s need,

and therefore, the employment proposed in the temporary labor certification and in the petition,

is of a temporary or seasonal nature. Moreover, the policy memorandum will address the D.C.

Circuit’s strong suggestion that “a policy of authorizing long-term visas,” resulting in the

“creation of permanent herder jobs that are not temporary or seasonal” violates both the

Administrative Procedure Act and the Immigration and Nationality Act. See Hispanic Affairs

Project, 901 F.3d at 386 (internal marks omitted). DOL’s proposed rescission of 20 C.F.R.

§ 655.215(b)(2) will, in turn, eliminate any presumptive period of need for employment

involving range herding, and thus all applicants for labor certifications must individually

demonstrate that the employer’s need is temporary or seasonal. Ultimately, DOL and USCIS

will adjudicate all H-2A labor certification applications and visa petitions on a case-by-case

basis.

         The parties request that the Court approve the Settlement Agreement, vacate any prior

deadlines, including the discovery deadline, and administratively stay the case as outlined in the

attached Proposed Order.

         //

         //

         //




                                                 3
       Case 1:15-cv-01562-BAH Document 135 Filed 11/08/19 Page 4 of 5




November 8, 2019                   Respectfully Submitted,

                                   _/s/ David Seligman__________
                                   David Seligman (admitted under Rule 83.2(g))
                                   Alexander Hood (admitted under Rule 83.2(g))
                                   Nina DiSalvo (admitted under Rule 83.2(g))
                                   Towards Justice
                                   1535 High St., Suite 300
                                   Denver, CO 80218
                                   720-239-2606
                                   david@towardsjustice.org

                                   William W. Taylor, III (# 84194)
                                   Zukerman Spaeder, LLP
                                   1800 M Street, NW, Suite 1000
                                   Washington, DC 20036
                                   202-778-1800
                                   wtaylor@zuckerman.com
                                   Attorneys for Plaintiffs


                                   /s/ Jessica A. Dawgert________
                                   Joseph H. Hunt, Assistant Attorney General
                                   Glenn M. Girdharry, Assistant Director
                                   Jessica A. Dawgert, Senior Litigation Counsel
                                   Department of Justice, Civil Division
                                   Office of Immigration Litigation
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, DC 20044
                                   (202) 616-9428
                                   Jessica.A.Dawgert@usdoj.gov
                                   Attorney for Federal Defendants


                                   _/s/ Christopher Schulte_______
                                   Christopher Schulte
                                   CJ Lake, LLC
                                   525 Ninth Street, N.W. Suite 800
                                   Washington, DC 20004
                                   (202) 465-3000
                                   cschulte@cj-lake.com
                                   Attorney for Intervenor-Defendants




                                      4
         Case 1:15-cv-01562-BAH Document 135 Filed 11/08/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, I served a true and correct copy of the

forgoing on all parties pursuant to F.R.C.P. 5.


                                                    /s/ Jessica A. Dawgert
                                                    Jessica A. Dawgert
                                                    Attorney for Federal Defendants




                                                                                            6680509.1
